Exhibit 10.10

 

  

November 21, 2013

 

   LOGO [g632930g89d62.jpg] To:    Cardtronics, Inc.       3250 Briarpark Drive
      Suite 400       Houston, Texas 77042       Attn: Chris Brewster and Todd
Ruden    From:    Bank of America, N.A.       c/o Merrill Lynch, Pierce, Fenner
& Smith Incorporated       One Bryant Park       New York, NY 10036       Attn:
Peter G. Tucker, Assistant General Counsel       Telephone: (646) 855-5821      
Facsimile: (646) 822-5633    Re:    Additional Issuer Warrant Transaction      
(Transaction Reference Number: 138535752)   

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and Cardtronics, Inc. (“Issuer”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any Schedule but with the elections set forth in
this Confirmation and the election that the “Cross-Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Dealer with a “Threshold
Amount” of 3% of the stockholders’ equity of Dealer’s ultimate parent company
(“Dealer Parent”) and to Issuer with a “Threshold Amount” of USD 30 million;
provided that (A) the words “, or becoming capable at such time of being
declared,” shall be deleted from such Section 5(a)(vi), (B) the term “Specified
Indebtedness” shall have the meaning specified in Section 14 of the Agreement,
except that, with respect to Dealer, such term shall not include obligations in
respect of deposits received in the ordinary course of a party’s banking
business and (C) the following language shall be added to the end of such
Section 5(a)(vi): “Notwithstanding the foregoing, a default under subsection
(2) hereof shall not constitute an Event of Default if (i) the default was
caused solely by error or omission of an administrative or operational nature;
(ii) funds were available to enable the party to make the payment when due; and
(iii) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay.”). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.



--------------------------------------------------------------------------------

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

  Trade Date:    November 21, 2013   Components:    The Transaction will be
divided into individual Components, each with the terms set forth in this
Confirmation, and, in particular, with the Number of Warrants and Expiration
Date set forth in this Confirmation. The payments and deliveries to be made upon
settlement of the Transaction will be determined separately for each Component
as if each Component were a separate Transaction under the Agreement.   Warrant
Style:    European   Warrant Type:    Call   Seller:    Issuer   Buyer:   
Dealer   Shares:    The common stock of Issuer, par value USD 0.0001 per share
(Ticker Symbol: “CATM”).   Number of Warrants:    For each Component, as
provided in Annex A to this Confirmation.   Warrant Entitlement:    One Share
per Warrant   Strike Price:    As provided in Annex A to this Confirmation.     
Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 41.86, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Issuer’s capitalization.   Premium:    As
provided in Annex A to this Confirmation.   Premium Payment Date:    November
25, 2013, subject to Section 8(p) below.   Exchange:    NASDAQ Global Select
Market   Related Exchange:    All Exchanges Procedures for Exercise:   

In respect of any Component:

     Expiration Time:    Valuation Time   Expiration Date:    As provided in
Annex A to this Confirmation (or, if such date is not a Scheduled Trading Day,
the next following Scheduled Trading Day that is not already an Expiration Date
for another Component); provided that if that date is a Disrupted Day, the
Expiration Date for such Component shall be the first succeeding Scheduled
Trading Day that is not a Disrupted Day and is not or is not deemed to be an
Expiration Date in respect of any other Component of the Transaction hereunder;
and provided further that

 

2



--------------------------------------------------------------------------------

     if the Expiration Date has not occurred pursuant to the preceding proviso
as of the Final Disruption Date, Dealer may elect in its discretion that the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date in respect of any other Component for the
Transaction) and, notwithstanding anything to the contrary in this Confirmation
or the Definitions, the Relevant Price for such Expiration Date shall be the
prevailing market value per Share determined by the Calculation Agent in a
commercially reasonable manner. “Final Disruption Date” has the meaning
specified in Annex A to this Confirmation. Notwithstanding the foregoing and
anything to the contrary in the Equity Definitions, if a Market Disruption Event
occurs on any Expiration Date, the Calculation Agent may determine that such
Expiration Date is a Disrupted Day only in part, in which case (i) the
Calculation Agent shall make adjustments to the Number of Warrants for the
relevant Component for which such day shall be the Expiration Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component, and (ii) the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on transactions in the Shares on such
Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day. Any Scheduled Trading Day on which, as of the date
hereof, the Exchange is scheduled to close prior to its normal close of trading
shall be deemed not to be a Scheduled Trading Day; if a closure of the Exchange
prior to its normal close of trading on any Scheduled Trading Day is scheduled
following the date hereof, then such Scheduled Trading Day shall be deemed to be
a Disrupted Day in full. Section 6.6 of the Equity Definitions shall not apply
to any Valuation Date occurring on an Expiration Date.   Market Disruption
Event:    Section 6.3(a) of the Equity Definitions is hereby amended (A) by
deleting the words “during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be,” in clause (ii) thereof and (B) by replacing
the words “or (iii) an Early Closure.” therein with “(iii) an Early Closure, or
(iv) a Regulatory Disruption.”      Section 6.3(d) of the Equity Definitions is
hereby amended by deleting the remainder of the provision following the term
“Scheduled Closing Time” in the fourth line thereof.   Regulatory Disruption:   
Any event that Dealer, in its reasonable judgment, based on advice of counsel,
determines makes it advisable with regard to any applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer and the Transaction (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer in good
faith in relation to such requirements), for Dealer to refrain from or decrease
any market activity in connection with the Transaction. Dealer shall notify
Issuer as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Expiration Dates affected by it.

 

3



--------------------------------------------------------------------------------

  Automatic Exercise:    Applicable; and means that the Number of Warrants for
each Component will be deemed to be automatically exercised at the Expiration
Time on the Expiration Date for such Component unless Dealer notifies Seller (by
telephone or in writing) prior to the Expiration Time on the Expiration Date
that it does not wish Automatic Exercise to occur, in which case Automatic
Exercise will not apply.   Issuer’s Telephone Number and Telex and/or Facsimile
Numberand Contact Details for purpose of Giving Notice:    To be provided by
Issuer. Settlement Terms:   

In respect of any Component:

     Settlement Method Election:    Applicable; provided that (i) references to
“Physical Settlement” in Section 7.1 of the Equity Definitions shall be replaced
by references to “Net Share Settlement”; (ii) Issuer may elect Cash Settlement
only if Issuer represents and warrants to Dealer in writing on the date of such
election that (A) Issuer is not aware of any material nonpublic information
regarding Issuer or the Shares, (B) Issuer is electing Cash Settlement in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws, and (C) the assets of Issuer at their fair valuation exceed the
liabilities of Issuer, including contingent liabilities, and Issuer has the
ability to pay its debts and obligations as such debts mature; and (iii) the
same settlement method shall apply to all Components hereunder.   Electing
Party:    Issuer   Settlement Method Election Date:    The fifth Scheduled
Trading Day immediately preceding the scheduled Expiration Date for the
Component with the earliest scheduled Expiration Date.   Default Settlement
Method:    Net Share Settlement   Settlement Currency:    USD   Net Share
Settlement:    If Net Share Settlement is applicable, on each Settlement Date,
Issuer shall deliver to Dealer a number of Shares equal to the Number of Shares
to be Delivered for such Settlement Date to the account specified by Dealer and
cash in lieu of any fractional shares valued at the Relevant Price on the
Valuation Date corresponding to such Settlement Date.   Number of Shares to be
Delivered:    In respect of any Exercise Date, subject to the last sentence of
Section 9.5 of the Equity Definitions, the product of (i) the number of Warrants
exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) (A) the excess, if any, of the VWAP Price on the Valuation
Date occurring on such Exercise Date over the Strike Price divided by (B) such
VWAP Price.      The Number of Shares to be Delivered shall be delivered by
Issuer to Dealer no later than 1:00 P.M. (local time in New York City) on the
relevant Settlement Date.

 

4



--------------------------------------------------------------------------------

  Cash Settlement:    If Cash Settlement is applicable, on the relevant
Settlement Date, Issuer shall pay to Dealer an amount of cash in USD (the
“Option Cash Settlement Amount”) equal to the product of (i) the number of
Warrants exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) the excess, if any, of the VWAP Price on the Valuation
Date occurring on such Exercise Date over the Strike Price.   VWAP Price:    For
any Valuation Date, the Rule 10b-18 dollar volume weighted average price per
Share for such Valuation Date based on transactions executed during such
Valuation Date, as reported on Bloomberg Screen “CATM <Equity> AQR SEC” (or any
successor thereto) or, in the event such price is not so reported on such
Valuation Date for any reason or is manifestly incorrect, as reasonably
determined by the Calculation Agent using a volume weighted method.   Settlement
Dates:    As determined pursuant to Section 9.4 of the Equity Definitions;
provided that Section 9.4 of the Equity Definitions is hereby amended by (i)
inserting the words “or cash” immediately following the word “Shares” in the
first line thereof and (ii) inserting the words “for the Shares” immediately
following the words “Settlement Cycle” in the second line thereof.   Other
Applicable Provisions:    If Net Share Settlement is applicable, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Seller is the Issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction. Adjustments:   

In respect of any Component:

     Method of Adjustment:    Calculation Agent Adjustment   Extraordinary
Dividend:    Any Dividend (i) that has an ex-dividend date occurring on or after
the Trade Date and on or prior to the date on which Issuer satisfies all of its
delivery obligations hereunder and (ii) the amount or value of which exceeds the
Ordinary Dividend Amount for such Dividend, as determined by the Calculation
Agent.   Dividend:   

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or

11.2(e)(ii)(B) of the Equity Definitions).

  Ordinary Dividend Amount:    USD 0.00. Extraordinary Events:      Consequences
of Merger Events:     

Merger Event:

   If an event occurs that constitutes both a Merger Event under Section 12.1(b)
of the Equity Definitions and an Additional Termination Event under Section 8(m)
of this Confirmation, the provisions of Section 12.2 of the Equity Definitions
shall apply.

 

5



--------------------------------------------------------------------------------

 

(a) Share-for-Share:

   Modified Calculation Agent Adjustment  

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)  

(c) Share-for-Combined:

   Component Adjustment   Tender Offer:    Applicable; provided that Section
12.1(d) of the Equity Definitions is hereby amended by replacing “10%” with
“25%”. If an event occurs that constitutes both a Tender Offer under Section
12.1(d) of the Equity Definitions and an Additional Termination Event under
Section 8(m) of this Confirmation, the provisions of Section 12.3 of the Equity
Definitions shall apply.   Consequences of Tender Offers:     

(a) Share-for-Share:

   Modified Calculation Agent Adjustment  

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration.  

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment   Modified Calculation Agent
Adjustment:    If, in respect of any Merger Event to which Modified Calculation
Agent Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Dealer, the Issuer of the Affected Shares and the entity that will
be the Issuer of the New Shares shall, prior to the Merger Date, have entered
into such documentation containing representations, warranties and agreements
relating to securities law and other issues as requested by Dealer that Dealer
has determined, in its reasonable judgment, based on advice of counsel, to be
reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its commercially reasonable hedging or hedge unwind activities
in connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer and the Transaction (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer in good faith in relation to such requirements), and if such
conditions are not met or if the Calculation Agent determines that no adjustment
that it could make under Section 12.2(e)(i) of the Equity Definitions will
produce a commercially reasonable result, then the consequences set forth in
Section 12.2(e)(ii) of the Equity Definitions shall apply.   Consequences of
Announcement Events:    Modified Calculation Agent Adjustment as set forth in
Section 12.3(d) of the Equity Definitions; provided that references to “Tender
Offer” shall be replaced by references to “Announcement Event” and references to
“Tender Offer Date” shall be replaced by

 

6



--------------------------------------------------------------------------------

     references to “date of such Announcement Event” and provided further that,
in making any adjustment as a result of an Announcement Event, the Calculation
Agent shall take into account the Hedging Party’s commercially reasonable Hedge
Positions. An Announcement Event shall be an “Extraordinary Event” for purposes
of the Equity Definitions, to which Article 12 of the Equity Definitions is
applicable.   Announcement Event:    (i) The public announcement of any Merger
Event or Tender Offer or the intention to enter into a Merger Event or Tender
Offer, (ii) the public announcement by Issuer of an intention to solicit or
enter into, or to explore strategic alternatives or other similar undertakings
that are reasonably likely to include, a Merger Event or Tender Offer or (iii)
any subsequent public announcement of a change to a transaction or intention
that is the subject of an announcement of the type described in clause (i) or
(ii) of this sentence (in each case, if such announcement is made by, or on
behalf of, Issuer, a counterparty to a proposed Merger Event with Issuer or the
tendering party in a proposed Tender Offer).   Announcement Date:    The
definition of “Announcement Date” in Section 12.1 of the Equity Definitions is
hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.   New Shares:    In
the definition of New Shares in Section 12.1(i) of the Equity Definitions, (a)
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors),” and (b) the
phrase “and (iii) issued by a corporation organized under the laws of the United
States, any State thereof or the District of Columbia” shall be inserted
immediately prior to the period.   Nationalization, Insolvency or Delisting:   
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.   Additional Disruption Events:     

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) is hereby amended by (i) adding
the words “(including, for the avoidance of doubt and without limitation, any
tax law or the adoption or promulgation of

 

7



--------------------------------------------------------------------------------

     new regulations authorized or mandated by existing statute)” after the word
“regulation” in the second line thereof, (ii) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (iii) adding the words
“or any Hedge Positions” after the word “Shares” in the clause (X) thereof, (iv)
by immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”
and (v) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating,” after the word “obligations” in clause (Y) thereof.  

(b)    Failure to Deliver:

   Not Applicable  

(c)    Insolvency Filing:

   Applicable  

(d)    Hedging Disruption:

   Applicable; provided that:      (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two sentences at the end of such
Section:      “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and      (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.  

(e)    Increased Cost of Hedging:

   Applicable  

(f)     Loss of Stock Borrow:

   Applicable  

 Maximum Stock Loan Rate:

   As provided in Annex A to this Confirmation.  

(g)    Increased Cost of Stock  Borrow:

   Applicable  

 Initial Stock Loan Rate:

   As provided in Annex A to this Confirmation.   Hedging Party:    Dealer for
all applicable Potential Adjustment Events and Extraordinary Events  
Determining Party:    Dealer for all applicable Extraordinary Events  
Non-Reliance:    Applicable   Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable   Additional Acknowledgments:    Applicable

 

8



--------------------------------------------------------------------------------

 

3.      Calculation Agent:

   Dealer; provided that following the occurrence of an Event of Default of the
type described in Section 5(a)(vii) of the Agreement with respect to which
Dealer is the sole Defaulting Party, if the Calculation Agent fails to timely
make any calculation, adjustment or determination required to be made by the
Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five (5) Exchange Business Days
following notice to the Calculation Agent by Issuer of such failure, Issuer
shall have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default, as the Calculation
Agent. Upon request from Issuer, the Calculation Agent shall promptly (but in no
event later than within five (5) Exchange Business Days from the receipt of such
request) provide Issuer with a written explanation describing in reasonable
detail any calculation, adjustment or determination made by it (including any
quotations, market data or information from external sources used in making such
calculation, adjustment or determination, as the case may be, but without
disclosing Dealer’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information).  

4.      Account Details:

    

 Dealer Payment Instructions:

   Bank of America NA      ABA: 026-009-593      SWIFT: BOFAUS3N      Bank
Routing: 026-009-593      Account No. : 0012334-61892      Account Name: Bank of
America  

 Issuer Payment Instructions:

   To be provided by Issuer.  

5.      Offices:

    

 The Office of Dealer for the Transaction is: New York

 

 The Office of Issuer for the Transaction is: Not applicable

 

6.      Notices: For purposes of this Confirmation:

 

(a)    Address for notices or communications to Issuer:

 

 Cardtronics, Inc.

 3250 Briarpark Drive

 Suite 400

 Houston, Texas 77042

 Attn: Chris Brewster

 Telephone: (832) 308-4128

 Email: cbrewster@cardtronics.com

 

 Cardtronics, Inc.

 3250 Briarpark Drive

 Suite 400

 Houston, Texas 77042

 Attn: Todd Ruden

 Telephone: (832) 308-4150

 Email: truden@cardtronics.com

 

9



--------------------------------------------------------------------------------

With a copy to:

Cardtronics, Inc.

3250 Briarpark Drive

Suite 400

Houston, Texas 77042

Attn: Michael Keller

Telephone: (832) 308-4161

Email: mkeller@cardtronics.com

 

  (b) Address for notices or communications to Dealer:

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn: Peter G. Tucker

Telephone: (646) 855-5821

Facsimile: (646) 822-5633

 

  7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Issuer of the Share
Termination Alternative under (and as defined in) Section 8(a) below, Issuer is
not aware of any material nonpublic information regarding Issuer or the Shares.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) in
violation of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or any other applicable securities laws.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date, (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement dated as of November 19,
2013, between Issuer and Merrill Lynch, Pierce, Fenner & Smith Incorporated as
representative of the Initial Purchasers party thereto (the “Purchase
Agreement”) are true and correct and are hereby deemed to be repeated to Dealer
as if set forth herein.

 

10



--------------------------------------------------------------------------------

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(x) (A) During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for, Shares will not
be subject to a “restricted period,” as such term is defined in Regulation M
under the Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Settlement Period, as applicable.

(xi) On each day during the Settlement Period, Issuer will not, will cause its
subsidiaries not to and will use commercially reasonable efforts to cause its
other “affiliated purchasers” (as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) not to, directly or indirectly (including, without limitation,
by means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.

(xii) On the Trade Date and at all times until termination or earlier expiration
of the Transaction, (A) a number of Shares equal to the Capped Number have been
reserved for issuance by all required corporate action of Issuer, (B) the Shares
issuable upon exercise of the Warrants (the “Warrant Shares”) have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable and (C) the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(xiii) To the best of Issuer’s knowledge, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(xiv) Issuer (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(xv) Without limiting the generality of Section 3(a) of the Agreement, neither
the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Issuer hereunder will conflict with or result in a
breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Issuer, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument filed as an exhibit to Issuer’s Annual Report on Form
10-K for the year ended December 31, 2012, as updated by any subsequent filings,
to which Issuer or any of its subsidiaries is a party or by which Issuer or any
of its subsidiaries is bound or to which Issuer or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

(xvi) An application for the listing of the Warrant Shares has been submitted to
the Exchange.

(xvii) Issuer understands, acknowledges and agrees that: (A) at any time during
the term of the Transaction, Dealer and its affiliates may buy or sell Shares or
other securities or buy or sell options or futures contracts or enter into swaps
or other derivative securities in order to adjust its hedge position with
respect to the Transaction; (B) Dealer and its affiliates also may be active in
the market for Shares other than in connection with hedging activities in
relation to the Transaction; (C) Dealer shall make its own determination as to
whether, when or in what manner any hedging or market activities in securities
of Issuer shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the

 

11



--------------------------------------------------------------------------------

relevant prices with respect to the Shares referred to herein; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the relevant prices with
respect to the shares referred to herein, each in a manner that may be adverse
to Issuer.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

(d) Issuer agrees and acknowledges that Dealer has informed Issuer that Dealer
is a “financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of Title 11 of the United States Code (the
“Bankruptcy Code”). The parties hereto further agree and acknowledge that it is
the intent of the parties that (A) this Confirmation is a “securities contract,”
as such term is defined in Section 741(7) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment,” within
the meaning of Section 546 of the Bankruptcy Code, and (B) Dealer is entitled to
the protections afforded by, among other sections, Sections 362(b)(6), 362(o),
546(e), 548(d)(2), 555 and 561 of the Bankruptcy Code.

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of
November 25, 2013, in substantially the form agreed between Issuer and Dealer.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than the later of (x) 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable,
and (y) two hours after becoming aware of the relevant event or date; provided
that, in the case of this clause (y), if such notice would otherwise be given
during the regular trading session on the Exchange, such notice shall instead be
given after the close of the regular trading session on the Exchange (in either
case, “Notice of Share Termination”); provided that if Issuer does not elect to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to elect to require Issuer to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Issuer’s failure to elect or election to the contrary; and
provided further that Issuer shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of
(i) an Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (ii) an Event of Default in which Issuer is the
Defaulting Party or a Termination Event in which Issuer is the Affected Party,
which Event of Default or Termination Event resulted from an event or events
within Issuer’s control. Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
Merger Date, the Tender Offer Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable:

 

Share Termination Alternative:    Applicable and means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price.

 

12



--------------------------------------------------------------------------------

   The Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of the aggregate amount of a security therein
with an amount of cash equal to the value of such fractional security based on
the values used to calculate the Share Termination Unit Price. Share Termination
Unit Price:    The value of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation. Share
Termination Delivery Unit:    In the case of a Termination Event, Event of
Default, Delisting or Additional Disruption Event, one Share or, in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, one Share or a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer, as applicable. If
such Insolvency, Nationalization, Merger Event or Tender Offer involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. Other applicable
provisions:    If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Seller is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

(b) Registration/Private Placement Procedures. (i) If, in the good faith
reasonable judgment of Dealer based on advice of counsel, any Shares or any
securities of Issuer or its affiliates comprising any Share Termination Delivery
Units deliverable to Dealer hereunder (any such Shares or securities, “Delivered
Securities”) would not be immediately freely transferable by Dealer under Rule
144 under the Securities Act, other than as a result of Dealer being an
“affiliate” (as defined in Rule 144(a)(1) under the Securities Act) of Issuer,
then the provisions set forth in this Section 8(b) shall apply. At the election
of Issuer by notice to Dealer within one Scheduled Trading Day after the
relevant delivery obligation arises, but in any event at least one Scheduled
Trading Day prior to the date on which such delivery obligation is due, either
(A) all Delivered Securities delivered by Issuer to Dealer shall be, at the time
of such delivery, covered by an effective registration statement of Issuer for
immediate resale by Dealer (such registration statement and the corresponding
prospectus (the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to Dealer) or (B) Issuer shall deliver additional Delivered
Securities so that the value of such Delivered Securities, as determined by the
Calculation Agent to reflect a commercially reasonable liquidity discount,
equals the value of the number of Delivered Securities that would otherwise be
deliverable if such Delivered Securities were freely tradeable (without
prospectus delivery) upon receipt by Dealer (such value, the “Freely Tradeable
Value”); provided that Issuer may not make the election described in this clause
(B) if, on the date of its election, it has taken, or caused to be taken, any
action that would make unavailable either the exemption pursuant to Section 4(2)
of the Securities Act for the delivery by Issuer to Dealer (or any affiliate
designated by Dealer) of the Delivered Securities or the exemption pursuant to
Section 4(1) or Section 4(3) of the Securities Act for resales of the Delivered
Securities by Dealer (or any such affiliate of Dealer). (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Issuer” shall mean the
issuer of the relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Dealer (or an affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities of similar size for similarly situated issuers and that yields
results that are commercially reasonably satisfactory to Dealer or such
affiliate, as the case may be, in its discretion; and

 

13



--------------------------------------------------------------------------------

(B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Delivered Securities by
Dealer or such affiliate substantially similar to underwriting agreements
customary for underwritten offerings of equity securities of similar size for
similarly situated issuers, in form and substance commercially reasonably
satisfactory to Dealer or such affiliate and Issuer, which Registration
Agreement shall include, without limitation, provisions substantially similar to
those customarily contained in such underwriting agreements relating to the
indemnification of, and contribution in connection with the liability of, Dealer
and its affiliates and Issuer, shall provide for the payment by Issuer of all
expenses in connection with such resale, including all registration costs and
all fees and expenses of counsel for Dealer and such affiliate, and shall
provide for the delivery of accountants’ “comfort letters” in customary form for
registered offerings of equity securities of similar size for a similarly
situated issuer to Dealer and such affiliate with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the Prospectus.

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Dealer (or an affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Delivered Securities from Dealer or such
affiliate identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them);

(B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such affiliate and the private resale of such
shares by Dealer or such affiliate, substantially similar to private placement
purchase agreements customary for private placements of equity securities of
similar size for similarly situated issuers, in form and substance commercially
reasonably satisfactory to Dealer and Issuer, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
customarily contained in such private placement purchase agreements, if any,
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all expenses in connection with such resale, including all
fees and expenses of counsel for Dealer, shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, and shall use best efforts
to provide for the delivery of accountants’ “comfort letters” to Dealer or such
affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares; and

(C) Issuer agrees that any Delivered Securities so delivered to Dealer, (i) may
be transferred by and among Dealer and its affiliates that are 100% owned direct
or indirect subsidiaries of Dealer Parent, and Issuer shall effect such transfer
without any further action by Dealer if such transfer would then comply with
applicable securities laws and (ii) after the minimum “holding period” within
the meaning of Rule 144(d) under the Securities Act has elapsed with respect to
such Delivered Securities, Issuer shall promptly remove, or cause the transfer
agent for such Shares or securities to remove, any legends referring to any such
restrictions or requirements from such Delivered Securities upon delivery by
Dealer (or such affiliate of Dealer) to Issuer or such transfer agent of
seller’s and broker’s representation letters customarily delivered by Dealer in
connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, without any further requirement for the delivery of any other
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer).

(D) Issuer shall not take, or cause to be taken, any action that it reasonably
believes would make unavailable either the exemption pursuant to Section 4(2) of
the Securities Act for the sale by Issuer to Dealer (or any affiliate designated
by Dealer) of the Shares or Share Termination Delivery Units, as the case may
be, or the exemption pursuant to Section 4(1) or Section 4(3) of the Securities
Act for resales of the Shares or Share Termination Delivery Units, as the case
may be, by Dealer (or any such affiliate of Dealer).

(c) Make-whole. If Issuer makes the election described in clause (b)(i)(B) of
paragraph (b) of this Section 8, then Dealer or its affiliate may sell such
Shares or Share Termination Delivery Units, as the case may be, during a

 

14



--------------------------------------------------------------------------------

period (the “Resale Period”) commencing on the Exchange Business Day following
delivery of such Shares or Share Termination Delivery Units, as the case may be,
and ending on the Exchange Business Day on which Dealer completes the sale of
all such Shares or Share Termination Delivery Units, as the case may be, or a
sufficient number of Shares or Share Termination Delivery Units, as the case may
be, so that the realized net proceeds of such sales exceed the Freely Tradeable
Value (such amount of the Freely Tradeable Value, the “Required Proceeds”). If
any of such delivered Shares or Share Termination Delivery Units remain after
such realized net proceeds exceed the Required Proceeds, Dealer shall return
such remaining Shares or Share Termination Delivery Units to Issuer. If the
Required Proceeds exceed the realized net proceeds from such resale after all
such Shares or Share Termination Delivery Units are so sold, Issuer shall
transfer to Dealer on or prior to the second Scheduled Trading Day immediately
following receipt of written notice from Dealer of the amount of such excess
(the “Additional Amount”) cash in an amount equal to the Additional Amount or a
number of additional Shares or Share Termination Delivery Units, as the case may
be, (“Make-whole Shares”) in an amount that, based on the Relevant Price on the
last day of the Resale Period (as if such day was the “Valuation Date” for
purposes of computing such Relevant Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares in the manner contemplated by this Section 8(c). This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares in connection with this Transaction
if, immediately upon giving effect to such receipt of such Shares, (i) Dealer’s
Beneficial Ownership would be equal to or greater than 7.5% of the outstanding
Shares, (ii) the Warrant Equity Percentage exceeds 14.5%, (iii) Dealer, or any
“affiliate” or “associate” of Dealer, would be an “interested stockholder” of
Issuer, as all such terms are defined in Section 203 of the Delaware General
Corporation Law or (iv) Dealer, Dealer Group (as defined below) or any person
whose ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any federal,
state or local laws, regulations, regulatory orders or organizational documents
or contracts of Issuer that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person, or could result in an adverse effect on a Dealer Person, under
Applicable Restrictions, as determined by Dealer in its reasonable discretion,
and with respect to which such requirements have not been met or the relevant
approval has not been received or that would give rise to any consequences under
the constitutive documents of Issuer or any contract or agreement to which
Issuer is a party, in each case minus (y) 1% of the number of Shares outstanding
on the date of determination (each of clause (i), (ii), (iii) and (iv) above, an
“Ownership Limitation”). If any delivery owed to Dealer hereunder is not made,
in whole or in part, as a result of an Ownership Limitation, Dealer’s right to
receive such delivery shall not be extinguished and Issuer shall make such
delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Dealer gives notice to Issuer that such delivery
would not result in any of such Ownership Limitations being breached. “Dealer’s
Beneficial Ownership” means the “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and the rules promulgated thereunder
(collectively, “Section 13”)) of Shares, without duplication, by Dealer,
together with any of its affiliates or other person subject to aggregation with
Dealer under Section 13 for purposes of “beneficial ownership”, or by any
“group” (within the meaning of Section 13) of which Dealer is or may be deemed
to be a part (Dealer and any such affiliates, persons and groups, collectively,
“Dealer Group”) (or, to the extent that, as a result of a change in law,
regulation or interpretation after the date hereof, the equivalent calculation
under Section 16 of the Exchange Act and the rules and regulations thereunder
results in a higher number, such number). Notwithstanding anything in the
Agreement or this Confirmation to the contrary, Dealer (or the affiliate
designated by Dealer pursuant to Section 8(l) below) shall not become the record
or beneficial owner, or otherwise have any rights as a holder, of any Shares
that Dealer (or such affiliate) is not entitled to receive at any time pursuant
to this Section 8(d), until such time as such Shares are delivered pursuant to
this Section 8(d). The “Warrant Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
(1) the product of the Number of Warrants and the Warrant Entitlement and
(2) the aggregate number of Shares underlying any other warrants purchased by
Dealer from Issuer, and (B) the denominator of which is the number of Shares
outstanding.

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of the Capped Number of
Shares (as provided in Annex A to this Confirmation), subject to adjustment from
time to time in accordance with the provisions of this Confirmation or the
Definitions resulting from actions of Issuer or events within

 

15



--------------------------------------------------------------------------------

Issuer’s control (the “Capped Number”). Issuer represents and warrants to Dealer
(which representation and warranty shall be deemed to be repeated on each day
that the Transaction is outstanding) that the Capped Number is equal to or less
than the number of authorized but unissued Shares of the Issuer that are not
reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”). In the event Issuer shall not have
delivered the full number of Shares otherwise deliverable as a result of this
Section 8(e) (the resulting deficit, the “Deficit Shares”), Issuer shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent, that (i) Shares are repurchased, acquired or otherwise received
by Issuer or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (ii) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date which prior to the relevant date become no longer so reserved or
(iii) Issuer additionally authorizes any unissued Shares that are not reserved
for other transactions. Issuer shall immediately notify Dealer of the occurrence
of any of the foregoing events (including the number of Shares subject to clause
(i), (ii) or (iii) and the corresponding number of Shares to be delivered) and
promptly deliver such Shares thereafter.

(f) Right to Extend. The Calculation Agent may postpone or add, in whole or in
part, any Exercise Date or Settlement Date or any other date of valuation or
delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Number of Shares
to be Delivered or the Option Cash Settlement Amount, as applicable, with
respect to one or more Components), if Dealer reasonably determines, based on
advice of counsel in the case of the immediately following clause (ii), that
such postponement or addition is reasonably necessary or appropriate to
(i) preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock loan market or any other relevant market (but only if there is a material
decrease in liquidity relative to Dealer’s expectations as of the Trade Date) or
(ii) to enable Dealer to effect purchases of Shares in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would, if Dealer were Issuer or an affiliated purchaser of
Issuer, be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer and
the Transaction (whether or not such requirements, policies or procedures are
imposed by law or have been voluntarily adopted by Dealer in good faith in
relation to such requirements).

(g) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(h) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “an event having, in the determination of the Calculation Agent, a
diluting or concentrative effect on the theoretical value of the relevant
Shares” and replacing them with the words “a Potential Adjustment Event”;

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has an effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “, in the commercially
reasonable judgment of the Calculation Agent, an economic effect on the relevant

 

16



--------------------------------------------------------------------------------

Shares, options on the relevant Shares or the Transaction; provided that such
event is not based on (a) an observable market, other than the market for
Issuer’s own stock or (b) an observable index, other than an index calculated
and measured solely by reference to Issuer’s own operations”;

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”;

(v) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.

(vi) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(vii) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(i) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any person or entity whatsoever without the consent of Issuer; provided that,
(i) as a result of any such transfer or assignment, Issuer will not be required
to pay the transferee or assignee of such rights or obligations on any payment
date an amount under Section 2(d)(i)(4) of the Agreement greater than the
amount, if any, that Issuer would have been required to pay Dealer in the
absence of such transfer or assignment and (ii) the transferee or assignee shall
provide Issuer with a complete and accurate U.S. Internal Revenue Service Form
W-9 or W-8 (as applicable) prior to becoming a party to the Transaction. At any
time at which an Ownership Limitation exists, if Dealer reasonably determines it
is unable to effect a transfer or assignment to a third party after using its
commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer to the extent that an Ownership Limitation would
no longer exist after giving effect thereto (assuming a commercially reasonable
corresponding change to Dealer’s commercially reasonable Hedge Position), Dealer
may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction to the extent
that such Ownership Limitation would no longer exist after giving effect thereto
(assuming a commercially reasonable corresponding change to Dealer’s
commercially reasonable Hedge Position). In the event that Dealer so designates
an Early Termination Date with respect to a portion of the Transaction, a
payment or delivery shall be made pursuant to Section 6 of the Agreement and
Section 8(a) of this Confirmation as if (i) an Early Termination Date had been
designated in respect of an Additional Termination Event occurring under a
Transaction having terms identical to the Terminated Portion of the Transaction,
(ii) Issuer shall be the sole Affected Party with respect to such Additional
Termination Event and (iii) such portion of the Transaction shall be the only
Terminated Transaction. Dealer shall use commercially reasonable efforts to
manage its Hedge Positions, through cash-settled swaps or otherwise, to avoid an
Ownership Limitation without exercising the termination right described in the
two immediately preceding sentences; provided that, if Dealer determines that as
a result of using such efforts Dealer or its affiliates would incur any
increased (as compared with circumstances existing on the Trade Date) amount of
tax, duty, expense or fee, then Dealer may give notice to Issuer of such
increased cost and the Price Adjustment that Dealer proposes to make to the
Transaction in respect thereof and Issuer shall, within two Scheduled Trading
Days, notify Dealer of its election to either (A) amend this Confirmation to
take into account such Price Adjustment or (B) pay Dealer an amount determined
by the Calculation Agent that corresponds to such Price Adjustment; and provided
further that, if notice of such election is not given by the end of that second
Scheduled Trading Day, then notwithstanding the foregoing, Dealer will be deemed
to have used, and thereafter to use, commercially reasonable efforts to manage
its Hedge Positions as required above.

(j) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

 

17



--------------------------------------------------------------------------------

(k) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(l) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer only to the extent of
any such performance.

(m) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer reasonably determines that it is advisable, based on advice of
counsel, to terminate a portion of the Transaction so that Dealer’s related
commercially reasonable hedging activities with respect to the Transaction will
comply with applicable securities laws, rules or regulations or related policies
and procedures applicable to Dealer and the Transaction (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer in good faith in relation to such requirements);

(ii) a “person” or “group” (within the meaning of Section 13(d) of the Exchange
Act), other than Issuer or its subsidiaries, or Issuer’s or its subsidiaries’
employee benefit plans, files a Schedule TO or any schedule, form or report
under the Exchange Act disclosing that such person or group has become the
direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the common equity of Issuer representing more than 50.0% of the
voting power of all classes of such common equity entitled to vote generally in
the election of Issuer’s directors; or

(iii) consummation of (A) any recapitalization, reclassification or change of
Issuer’s common stock (other than changes resulting from a subdivision or
combination) pursuant to which the Shares would be converted into, or exchanged
for, stock, other securities, other property or assets, (B) any share exchange,
consolidation, merger or similar event involving Issuer pursuant to which the
Shares will be converted into, or exchanged for, cash, securities or other
property or (C) any sale, lease or other transfer in one transaction or a series
of transactions of all or substantially all of the consolidated assets of the
Issuer and its subsidiaries, taken as a whole, to any person other than one or
more of Issuer’s wholly owned subsidiaries;

provided that, notwithstanding the foregoing, a transaction or series of
transactions described in the immediately preceding clause (ii) or (iii) shall
not constitute an Additional Termination Event if at least 90% of the
consideration received or to be received by holders of the Shares (excluding
cash payments for fractional Shares and cash payments made pursuant to
dissenters’ appraisal rights) in connection with such transaction or
transactions consists of shares of common stock, depositary receipts
representing common equity interests or similar certificates, in each case,
traded on any of The New York Stock Exchange, The NASDAQ Global Select Market or
The NASDAQ Global Market (or any of their respective successors). In addition, a
transaction or event that constitutes an Additional Termination Event under both
clauses (ii) and (iii) above will be deemed to constitute an Additional
Termination Event solely under clause (iii) above.

(n) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(o) Payment by Dealer. In the event that an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Issuer an amount calculated under Section 6(e) of the Agreement, such amount
shall be deemed to be zero.

 

18



--------------------------------------------------------------------------------

(p) Early Unwind. In the event the sale by Issuer of the Additional Securities
is not consummated with the initial purchasers pursuant to the Purchase
Agreement for any reason by the close of business in New York on November 25,
2013 (or such later date as agreed upon by the parties, which in no event shall
be later than December 6, 2013) (November 25, 2013 or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Issuer thereunder shall be
cancelled and terminated and (ii) only in the case where such Early Unwind
occurred as a result of events within Issuer’s control, Issuer shall pay to
Dealer an amount in cash equal to the aggregate amount of costs and expenses
relating to the unwinding of Dealer’s hedging activities in respect of the
Transaction (including market losses incurred in reselling any Shares purchased
by Dealer or its affiliates in connection with such hedging activities) or, at
the election of Issuer, deliver to Dealer Shares with a value equal to such
amount, as commercially reasonably determined by the Calculation Agent, in which
event the parties shall enter into customary and commercially reasonable
documentation relating to the registered or exempt resale of such Shares;
provided that, if Issuer makes such election to deliver Shares, notwithstanding
the foregoing, the number of Shares so delivered will not exceed a number of
Shares equal to the Capped Number. Following such termination, cancellation and
(if applicable) payment or delivery, each party shall be released and discharged
by the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of either party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Dealer and Issuer represent and acknowledge to the other
that upon an Early Unwind and following the payment or delivery referred to
above (if applicable), all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

(q) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Increased Cost of Hedging, Loss
of Stock Borrow, Increased Cost of Stock Borrow, an Ownership Limitation or
Illegality (as defined in the Agreement)).

(r) Withholding Tax with respect to non-US counterparties. “Indemnifiable Tax”
as defined in Section 14 of the Agreement shall not include (i) any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”) or (ii) any U.S. federal withholding tax
imposed on amounts treated as dividends from sources within the United States
under Sections 305 or 871(m) of the Code (or any Treasury regulations or other
guidance issued thereunder) (a “Dividend Tax”). For all purposes of Section 2(d)
of the Agreement, the requirement that Issuer remit any amount of Dividend Tax
(without regard to whether there is a payment under the Transaction from which
to withhold or deduct Tax) shall be treated as a requirement to withhold or
deduct Tax with respect to a payment under the Transaction. If at any time,
Issuer is required to remit an amount of Dividend Tax then without duplication
for any amount that Issuer has deducted on account of such Tax from any payment
pursuant to the Transaction, the amount that was remitted shall be payable by
Dealer to Issuer within 10 days after the request therefor by Issuer. For the
avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of
Section 2(d) of the Agreement.

(s) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(t) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED

 

19



--------------------------------------------------------------------------------

STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

20



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to Peter
G. Tucker, facsimile number: 646-822-5633 or email:
peter.tucker@bankofamerica.com.

 

Yours faithfully, BANK OF AMERICA, N.A. By:  

/s/ Christopher A. Hutmaker

  Name: Christopher A. Hutmaker   Title: Managing Director

Agreed and Accepted By:

 

CARDTRONICS, INC.

By:  

/s/ Michael E. Keller

  Name: Michael E. Keller   Title: General Counsel and Secretary

 

21



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

   

Component Number

  

Number of Warrants

  

Expiration Date

  1    1,790    Mon-1-Mar-21   2    1,790    Tue-2-Mar-21   3    1,790   
Wed-3-Mar-21   4    1,790    Thu-4-Mar-21   5    1,790    Fri-5-Mar-21   6   
1,790    Mon-8-Mar-21   7    1,790    Tue-9-Mar-21   8    1,790    Wed-10-Mar-21
  9    1,790    Thu-11-Mar-21   10    1,790    Fri-12-Mar-21   11    1,790   
Mon-15-Mar-21   12    1,790    Tue-16-Mar-21   13    1,790    Wed-17-Mar-21   14
   1,790    Thu-18-Mar-21   15    1,790    Fri-19-Mar-21   16    1,790   
Mon-22-Mar-21   17    1,790    Tue-23-Mar-21   18    1,790    Wed-24-Mar-21   19
   1,790    Thu-25-Mar-21   20    1,790    Fri-26-Mar-21   21    1,790   
Mon-29-Mar-21   22    1,790    Tue-30-Mar-21   23    1,790    Wed-31-Mar-21   24
   1,790    Thu-1-Apr-21   25    1,790    Mon-5-Apr-21   26    1,790   
Tue-6-Apr-21   27    1,790    Wed-7-Apr-21   28    1,790    Thu-8-Apr-21   29   
1,790    Fri-9-Apr-21   30    1,790    Mon-12-Apr-21   31    1,790   
Tue-13-Apr-21   32    1,790    Wed-14-Apr-21   33    1,790    Thu-15-Apr-21   34
   1,790    Fri-16-Apr-21   35    1,790    Mon-19-Apr-21   36    1,790   
Tue-20-Apr-21   37    1,790    Wed-21-Apr-21   38    1,790    Thu-22-Apr-21   39
   1,790    Fri-23-Apr-21   40    1,790    Mon-26-Apr-21   41    1,790   
Tue-27-Apr-21   42    1,790    Wed-28-Apr-21   43    1,790    Thu-29-Apr-21   44
   1,790    Fri-30-Apr-21   45    1,790    Mon-3-May-21   46    1,790   
Tue-4-May-21

 

22



--------------------------------------------------------------------------------

  47    1,790    Wed-5-May-21  

48

   1,790    Thu-6-May-21  

49

   1,790    Fri-7-May-21  

50

   1,790    Mon-10-May-21  

51

   1,790    Tue-11-May-21  

52

   1,790    Wed-12-May-21  

53

   1,790    Thu-13-May-21  

54

   1,790    Fri-14-May-21  

55

   1,790    Mon-17-May-21  

56

   1,790    Tue-18-May-21  

57

   1,790    Wed-19-May-21  

58

   1,790    Thu-20-May-21  

59

   1,790    Fri-21-May-21  

60

   1,790    Mon-24-May-21  

61

   1,790    Tue-25-May-21  

62

   1,790    Wed-26-May-21  

63

   1,790    Thu-27-May-21  

64

   1,790    Fri-28-May-21  

65

   1,790    Tue-1-Jun-21  

66

   1,790    Wed-2-Jun-21  

67

   1,790    Thu-3-Jun-21  

68

   1,790    Fri-4-Jun-21  

69

   1,790    Mon-7-Jun-21  

70

   1,790    Tue-8-Jun-21  

71

   1,790    Wed-9-Jun-21  

72

   1,790    Thu-10-Jun-21  

73

   1,790    Fri-11-Jun-21  

74

   1,790    Mon-14-Jun-21  

75

   1,790    Tue-15-Jun-21  

76

   1,790    Wed-16-Jun-21  

77

   1,790    Thu-17-Jun-21  

78

   1,790    Fri-18-Jun-21  

79

   1,790    Mon-21-Jun-21  

80

   1,790    Tue-22-Jun-21  

81

   1,790    Wed-23-Jun-21  

82

   1,790    Thu-24-Jun-21  

83

   1,790    Fri-25-Jun-21  

84

   1,790    Mon-28-Jun-21  

85

   1,790    Tue-29-Jun-21  

86

   1,790    Wed-30-Jun-21  

87

   1,790    Thu-1-Jul-21  

88

   1,790    Fri-2-Jul-21  

89

   1,790    Tue-6-Jul-21  

90

   1,790    Wed-7-Jul-21  

91

   1,790    Thu-8-Jul-21  

92

   1,790    Fri-9-Jul-21  

93

   1,790    Mon-12-Jul-21  

94

   1,790    Tue-13-Jul-21  

95

   1,790    Wed-14-Jul-21  

96

   1,790    Thu-15-Jul-21

 

23



--------------------------------------------------------------------------------

  97    1,790    Fri-16-Jul-21  

98

   1,790    Mon-19-Jul-21  

99

   1,790    Tue-20-Jul-21  

100

   1,790    Wed-21-Jul-21  

101

   1,790    Thu-22-Jul-21  

102

   1,790    Fri-23-Jul-21  

103

   1,790    Mon-26-Jul-21  

104

   1,790    Tue-27-Jul-21  

105

   1,790    Wed-28-Jul-21  

106

   1,790    Thu-29-Jul-21  

107

   1,790    Fri-30-Jul-21  

108

   1,790    Mon-2-Aug-21  

109

   1,790    Tue-3-Aug-21  

110

   1,790    Wed-4-Aug-21  

111

   1,790    Thu-5-Aug-21  

112

   1,790    Fri-6-Aug-21  

113

   1,790    Mon-9-Aug-21  

114

   1,790    Tue-10-Aug-21  

115

   1,790    Wed-11-Aug-21  

116

   1,790    Thu-12-Aug-21  

117

   1,790    Fri-13-Aug-21  

118

   1,790    Mon-16-Aug-21  

119

   1,790    Tue-17-Aug-21  

120

   1,890    Wed-18-Aug-21

 

Strike Price:    USD 73.2900 Premium:    USD 1,585,125.00
Maximum Stock Loan Rate:    200 basis points Initial Stock Loan Rate:    25
basis points Capped Number of Shares:    429,800 Final Disruption Date:   
August 30, 2021

 

24